LATTIMORE, Judge.
Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
Armed with a warrant of arrest for another party, officers went to appellant’s house searching for said party and were admitted, apparently having only in view an effort to execute said warrant. While in appellant’s house said officers testified that they observed a gallon of whisky sitting on the floor. Having before them this evidence, or apparent evidence, of a violation of the law, the officers made further search and found in the house about fifty gallons of whisky. There seems no question but that the premises were those of appellant. The only defensive testimony was that of a negro woman who said, when on witness stand, that she was appellant’s wife. She also testified that the place in question was the home of herself and appellant, but that another negro man, who was a single man, was there also.
There is but one bill of exception which brings forward complaint of the reception of the testimony as to the finding of the liquor, the ground of objection being that the officers had no search warrant, and that the search was without authority of law. We do not deem it necessary to cite authorities upon the well settled proposition that officers entering lawfully upon premises in an effort to execute a valid warrant of arrest, and who there find evidences of a violation of the law, have the right to search said premises.
The judgment will be affirmed.

Affirmed.